By the COURT
The consent of the parties in this case can not oust the district court of its appellate jurisdiction. The regularity of the proceeding in the court of common pleas, before the first appeal, in disposing of the issue without a jury, and of the action of the district court in remanding a case pending on appeal, to be again tried in the court of common pleas, is questionable; but taken in any view, the district court has now jurisdiction of the case, and the motion to dismiss the appeal must be overruled.